Citation Nr: 1729683	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1979 and from December 1990 to April 1991, with additional service in the Mississippi Army National Guard from May 1979 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in July 2015. The Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded the matter to the Agency of Original Jurisdiction (AOJ) for the purposes of obtaining outstanding VA and private treatment records and to provide the Veteran with a new VA examination. This matter now returns to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran does not have a bilateral hearing impairment for VA purposes. 




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters in July 2008 and March 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA treatment records and reports have been obtained. The Veteran was provided VA audiological examinations, including opinions, in November 2010, January 2011 (audio consult), February 2011, September 2014, April 2015, and November 2015. These examinations and opinions are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in July 2015, the Board remanded this matter to the AOJ for further development. The Board directed the AOJ to obtain outstanding VA records of evaluation and treatment of the Veteran as well as private treatment records from an outside audiologist. The Board also specifically requested that the AOJ locate audiological results from a January 2011 VA consultation and from VA examinations conducted in November 2010 and February 2011. Updated VA treatment records were obtained. The AOJ however failed to get the November 2010, January 2011, and February 2011 audiological results as requested. Those examinations contained thorough narrative findings but did not contain the numerical data associated with findings on pure tone threshold testing. Despite the absence of such numerical data for those specific audiological examinations, the Board finds that there is no prejudice to the Veteran by their absence because the Veteran was afforded a new VA examination in which the examiner reviewed the Veteran's records and took into account the prior examinations in formulating his opinion. Thus, the Board finds there is sufficient evidence of record for the Board to proceed with the issuance of a final decision.

Regarding outstanding private treatment records, the AOJ sent the Veteran a development letter in October 2015, requesting that he provide the names of any private medical providers as well as release authorizations for VA to obtain any pertinent records. To date, the record does not reflect that the Veteran returned those forms or submitted any information which would allow VA to obtain any private treatment records in support of his claim. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). The Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

III. Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. Both the Veteran and his wife provided testimony that the Veteran suffers from current hearing loss, and the Board found that such claims were at least facially consistent with the circumstances of his service. The Veteran testified that he was a wheel and tactical mechanic, but participated in training drills using live ammunition once per month. See April 2015 Hearing Transcript.

The Veteran underwent an audiological examination at the Jackson VAMC in November 2010. The examiner reported that communicating with the Veteran was extremely difficult. The Veteran stated that he had had problems hearing for about six years, however, the Veteran's wife later stated that he had had problems hearing since he was in his 20s. There was no history of any noise exposure before the military and no recreational noise exposure. The examiner reported that during service the Veteran was exposed to mortars, tanks, big guns, field artillery and was a track and wheel mechanic exposed to large trucks. See November 2010 audio examination.

The examiner noted that tympanograms were both normal, but stated that no test results were obtained on the Veteran. The examiner explained that there were occasional results offered by the Veteran, however, these were not consistent and the examiner felt that the Veteran was not giving his best effort. Id.

The examiner reviewed the Veteran's file and noted that hearing was found to be within normal limits at separation in 1991. The examiner opined that whatever hearing loss the Veteran may have had would not be due to military noise exposure; however, the examiner also indicated that no impression regarding the Veteran's hearing sensitivity could be provided at that time as the reliability of the results that were obtained was questionable. Id. In a separate audiology note, the November 2010 examiner indicated that the Veteran needed to be re-evaluated as no test result was obtained. See November 2010 Audiology Note. 

A January 2011 treatment note indicates that the Veteran was seen for an audiological assessment. The physician noted that the Veteran presented a non-organic pattern in the past and on the date of that assessment he gave half word speech reception threshold (SRT) responses. The physician noted that hearing for speech was within normal limits and that there was no organic loss to work with. See January 2011 Treatment Note. 

The Veteran was afforded a VA audio examination in February 2011. The examiner noted that the Veteran reported decreased hearing since military service in Desert Storm and that the only noise exposure noted was exposure to tank noise during active duty. Otoscopic examination and tympanograms were normal bilaterally. The examiner noted that prior audiometric data on two previous examinations indicated nonorganic hearing loss with normal hearing identified on one of those examinations. On the other examination, reliable test results could not be obtained. See February 2011 VA audio examination. 

The examiner noted that on the February 2011 audiometric testing, the Veteran presented with difficulty understanding speech. She noted that although the Veteran was able to respond to some directions and questions at normal conversational level, he leaned forward stating that he could only hear through his right ear. On behavioral testing, elevated pure tone responses were presented which were not compatible with SRT levels. The Veteran presented half-word responses on SRT examination initially. He had difficulty with recorded speech discrimination testing, so this was assessed using monitored loud voice. Stenger test for pseudohypacusis was positive with interference levels obtained within normal limits at 250 through 8000 Hz bilaterally. SRT levels were within normal limits as were speech recognition scores at a normal conversational level. Otoacoustic admissions were screened and found to be normal bilaterally, which the examiner explained indicated cochlear function within normal limits in both ears. Ipsilateral acoustic reflex thresholds were also normal bilaterally, which also confirmed normal hearing sensitivity. Id.

The examiner indicated that she had reviewed the Veteran's file and that his audiometric data indicated normal hearing at the time of discharge from the military, with no mention of any hearing difficulty in any of his medical history or examination. Consequently, the examiner opined that based on this evidence, although nonorganic hearing loss was presented, hearing sensitivity was found to be within normal limits based on multiple audiometric test batters. Therefore, the examiner opined that the Veteran's hearing loss was not due to military noise exposure. Id.  

In September 2014, the Veteran underwent a hearing evaluation. The Veteran reported a history of decreased hearing gradually over the past couple of years. He reported no history of ear infections, ear surgery, or dizziness. The Veteran reported that he had to look at the speaker's face to hear conversations. See September 2014 Audio Evaluation. 

On examination, otoscopy revealed clear canals bilaterally and tympanometry was normal bilaterally. Hearing was tested via insert earphones with good reliability, and responses were obtained in the normal range bilaterally. Based upon these results, it was determined that the Veteran did not qualify for amplification and he was diagnosed with normal hearing bilaterally. The examiner indicated that the Veteran would retest as needed and that doctors would continue to monitor his hearing status. Id.

The Veteran was seen for an audio evaluation in April 2015. The physician noted that the Veteran had been seen on several occasions for audiometric testing and exhibited non-organic response patterns but normal hearing. He initially presented with half word responses and was slow to reply to commands and in response to pure tone and PB word stimuli, but it was noted that he would eventually respond correctly. The Veteran had a positive Stenger test indicative of non-organic hearing loss on a prior examination. See April 2015 Audio Evaluation. 

The examiner noted good test validity. Impedance testing, including normal ipsilateral acoustic reflex threshold levels were noted as within normal limits bilaterally. Otoacoustic emissions test of outer hair cell function was consistent with pure tone findings. Hearing for speech and pure tone testing showed thresholds within normal limits, except for 30 dB threshold at 3000 hertz in the right ear. Id.

The examiner noted that hearing aids were not indicated due to normal hearing bilaterally and that the Veteran was not a candidate for hearing aids. The Veteran's wife stated to the examiner that the Veteran had had a stroke in the past which may have been a factor in his slow auditory response. Id.

The Veteran testified before the Board in April 2015. The Veteran testified that he was a member of the Mississippi National Guard for 25 years, during which time he was a wheel and tactical mechanic. The Veteran stated that tanks, Hollisters, 1A Abrams apparatus, and mortars all contributed to his hearing loss. He indicated that he was exposed to live fire noise while doing weapons training and that he had small pieces of foam as his only hearing protection. The Veteran further testified that he was deployed during Operation Desert Storm and worked as a mechanic during his deployment. Additionally, the Veteran's representative indicated that the Veteran had recently had a stroke.  

The Veteran was afforded a VA audio examination in November 2015. The examination revealed pure tone thresholds as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
25
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent bilaterally. The examiner noted that normal hearing was indicated in both ears. Acoustic emittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were all listed as normal bilaterally. The examiner noted that there were no permanent positive threshold shifts (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz bilaterally. 
 
The examiner noted that the Veteran had normal hearing in both ears for all frequencies and opined that therefore, there was no hearing loss issue to address and no permanent hearing damage. The examiner further explained that the fact that an individual is exposed to noise, whether it be military, occupational, or recreational, does not necessarily mean there will be any resulting permanent hearing loss. The examiner noted that the Veteran had been difficult to test at that VAMC on three prior occasions, when he showed a non-organic loss. However, normal hearing was found on examinations in January 2011, September 2014, and April 2015. The examiner stated that he was confident of the results on the November 2015 examination and opined that past results which may have shown decreased hearing should not be considered in light of the tests results in January 2011, September 2014, and April 2015, as well as the November 2015 examination which all showed normal hearing and which were all conducted by different audiologists. 
Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

At the outset, the Board notes that the evidence of record has consistently indicated that the Veteran has hearing within normal range. As such, the Veteran fails to meet the first element of service connection in that he has not been shown to have a current disability. 

The Board finds the VA examinations of record, in particular the November 2015 VA opinion to be highly persuasive to the issue at hand. The November 2015 opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation. It is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale. 

The audiological readings from the most recent VA examination in November 2015 demonstrate no hearing loss disability for VA purposes. While the prior examinations of record did not contain pure tone threshold readings in the claims file, the examination opinions all indicated that such testing had been conducted and that the Veteran's hearing was within normal limits. Although presented in narrative form only, the examinations consistently articulated the type of testing that was conducted, the results of such testing, and rational opinions based upon those results. 

The Board acknowledges the Veteran's assertions that he has bilateral hearing loss and such hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, ascertaining whether the Veteran has a hearing impairment for VA purposes and determining the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person because certain tests must be conducted to measure hearing loss, hearing loss can be due to many different causes, and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Board notes that it finds the statements of the Veteran and his wife to be credible as to their observations of the Veteran's perceived hearing difficulties.  However, all of the medical evidence of record indicates that the Veteran has no sensorineural hearing loss. While the Veteran can competently report on symptoms, any opinion regarding the nature and etiology of his perceived bilateral hearing loss requires medical expertise that the Veteran and his wife have not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little weight to the Veteran and his wife's assertions that he has bilateral hearing loss for VA purposes and that such loss is related to his military service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for bilateral hearing loss. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


